Title: From George Washington to Vice Admiral d’Estaing, 11–12 September 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir.
            Head Quarters [White Plains] 11[–12]th September 1778.
          
          I have had the honor of receiving Your Excellencys Letter of the 5th inst: accompanied
            by a copy of two letters to Congress and General Sullivan—The confidence which you have
            been pleased to shew me in communicating these papers, engage my sincere thanks—if the
            deepest regret, that the best concerted enterprises and bravest exertions should have
            been rendered fruitless by a disaster which human prudence is incapable of foreseeing or
            preventing, can alleviate disappointment; you may be assured that the whole continent
            sympathises with you—it will be a consolation to you to reflect that the thinking part
            of mankind do not form their judgement from events; and that their equity will ever
            attach equal glory to those actions which deserve success, as to those which have been
            crowned with it—It is in the trying circumstances to which Your Excellency has been
            exposed, that the virtues of a great mind are displayed in their brightest lustre—and
            that the Generals Character is better known than in the moment of victory—it was yours
            by every title which can give it—and the adverse element which robbed you of your prize,
            can never deprive you of the glory due to you—And tho’ your Success has not been equal
            to your expectations—yet you have the satisfaction to reflect that you have done
            essential service to the common cause.
          I exceedingly lament that in addition to our misfortunes, ther⟨e⟩ has been the least
            suspension of harmo⟨ny⟩ and good understanding  between the Generals
            of allied nations, whose vie⟨ws⟩ must like their interests be the same—on the first
            intimation of it I employ⟨ed⟩ my influence in restoring what I regard as essential to
            the permanen⟨ce⟩ of an Union founded on mutual inclination, and the strongest ties of
            reciprocal advantage—Your Excellencys offer to the Council of Boston had a powerful
            tendency to promote the same end, and was a distinguished proof of your zeal and
            magnanimity.
          The present superiority of the enemy in naval force, must for a time suspend all plans
            of offensive cooperation, between us—it is not easy to foresee what change may take
            place by the arrival of succours to you from Europe—or what opening the enemy may give
            you to resume your activity—in this moment therefore every consultation on this subject
            would be premature—but it is of infinite importance that we should take all the means
            that our circumstances will allow for the defence of a Squadron, which is so pretious to
            the common cause of France and America, and which may have become a capital object with
            the enemy—Whether this really is the case can be only matter of conjecture; the original
            intention of the reinforcement sent to Rhode Island was
            obviously the relief of the garrison at that post—I have to lament that tho seasonably
            advised of the movement, it was utterly out of my power to counteract it—a naval force
            alone could have defeated the attempt—how far their views may since have been enlarged
            by the arrival of Byrons Fleet, Your Excellency will be best able to judge. Previous to
            this event I believe General Clinton was waiting orders from his court for the conduct
            he was to pursue—in the mean time embarking his stores and heavy baggage in order to be
            the better prepared for a prompt evacuation if his instructions should require it—but as
            the present posture of affairs may induce a change of operations, and tempt them to
            carry the war eastward for the ruin of your Squadron; it will as I observed before, be
            necessary for us to prepare for opposing such an Enterpr⟨ise⟩—I am unhappy that our
            situation will not admit of our contributing more effectually to this valuable end—but
            assure you at the same time, that whatever can be attempted without losing sight of
            objects equally essential to the interests of the two nations—shall be put in
            execution.
          A Candid View of our Affairs which I am going to exhibit, will make you a judge of the
            difficulties under which we labour.
          Almost all our supplies of flour, and no inconsiderable part of our meat, are drawn
            from the States westward of Hudsons River—this renders a secure communication across
            that River indispensibly necessary not only to the support of the Army, but the valuable
            Squadron of His most Christian Majesty, if it should be blocked up by a superior fleet—
               the enemy being masters of that navigation would interrupt this
            essential intercourse between the States—they have been sensible of these advantages,
            and by the attempts which they have made to bring about a Separation of the Eastern from
            the other States—have always obliged us besides
            garrisoning the forts that immediately defend the passage—to keep a force at least equal
            to that, which they have kept in New York and its dependencies—and it is incumbent upon
            us at this time to have a greater force in this quarter than usual, from the concentred
            State of the enemys Strength and the uncertainty of their designs—in addition to this it
            is to be observed that they derive an inestimable advantage from the facility of
            transporting their troops from one point to another—these rapid movements enable them to
            give us uneasiness for remote unguarded posts, in attempting to succour which we should
            be exposed to ruinous marches, and after all perhaps be the dupes of a feint—if they
            could by any demonstration in another part, draw our attention and strength from this
            important point, and by anticipating our return possess themselves of it—the
            consequences would be fatal to the Army &
            Fleet.
          Our dispositions therefore, must have equal regard to cooperating with you, in a
            defensive plan—and securing the North River—which the remoteness of the two objects from
            each other renders peculiarly difficult—Immediately upon the change which happened in
            the State of your naval affairs—my attention was directed to conciliating these two
            great ends—the necessity of transporting magazines collected relatively to our present
            position—and making new arrangements for ulterior operations, has hitherto been
            productive of delay—these points are now nearly accomplished and I hope in a day or two
            to begin a general movement of the Army eastward—as a commencement of this, one division
            marched this morning under Major General Gates towards Danbury—and the rest of the army
            will follow as speedily as possible.
          The following is a general idea of my disposition—the Army will be thrown into several
            divisions—one of which consisting of a force equal to the Enemys in New York, will be
            about thirty miles in the rear of my present Camp—and in the vicinity of the North River
            with a view to its defence—the others will be pushed on at different stages, as far
            towards Connecticut River, as can be done consistently with preserving a communication,
            and having them within supporting distance of each other—so that when occasion requires,
            they may form a junction, either for thei⟨r⟩ own immediate defence, or to oppos⟨e⟩ any
            attempts that may be made on the North River—the facility which the enemy have of
            collecting their whole force, and turning it against any point  they
            please, will restrain us from extending ourselves so far, as will either expose us to be
            beaten in detachment, or endanger the securi⟨ty⟩ of the North River.
          This disposition will place the American Forces as much in measure, for assisting in
            the defence of your Squadron and the Tow⟨n⟩ of Boston, as is consistent with the other
            great objects of our care.
          It does not appear to me probable that the enemy would hazard the penetrating to Boston
            by land, with the force which they at present have to the Eastward—I am rather inclined
            to believe that they will draw together their whole land and naval strength to give the
            greater probability of success—in order to this New York must be evacuated, an event
            which cannot take place without being announced by circumstances impossible to
            conceal—and I have reason to hope that the time which must necessarily be exhausted in
            embarking and transporting their troops and stores, would be sufficient for me to
            advance a considerable part of my army in measure for opposing them.
          The observations which Your Excellency makes relative to the necessity of having
            intelligent spies, are perfectly just—every measure that circumstances would admit has
            been taken to answer this valuable end, and has in general been as good as could be
            expected from the situation of the enemy.
          The distance at which we are from our posts of observation in the first instance, and
            the long journey which is afterwards to be performed before a letter can reach Your
            Excellency—hinder my communicating intelligence with such celerity as I could wish—the
            letter which I sent giving an account of Lord Howes Movement, was dispatched as soon as
            the fact was ascertained—but it did not arrive ’till you had gone to Sea in pursuit of
            the british Squadron.
          As Your Excellency does not mention the Letters which I last had the honor of writing
            to you, I apprehend some delay or miscarriage—their dates are the 2d and 3d inst.
          The sincere esteem and regard which I feel for Your Excellency, make me set the highest
            value upon every expression of friendship with which you are pleased to honor me—I
            entreat you to accept the warmest returns on my part.
          I shall count it a singular felicity if in the course of possible operations above
            alluded to, personal intercourse should afford me the means of cultivating a closer
            intimacy with you—and of proving to you more particularly the respect and attachment
            with which I have the honor to be Your Excellencys most obedient and most humble
            Servt.
          
            Go: Washington
          
          
          
            P.S. My dispatches were going to be closed, when Your Excellencys Letter of
              the 8th was delivered me; I detain the express to acknowledge the receipt of it.
            The State of Byrons Fleet from the bes⟨t⟩ intelligence I have been able to obtain is
              as follows—6 Ships—the names of whi⟨ch⟩ are mentioned in the
              Gazette which I had the honor of transmitting the 3d inst., have arrived at New York
              with very sickly Crew⟨s.⟩ 2. vizt the Cornwall of 74 and
              Monmouth of 64 had joined Lord Howe—2. one of which the
              Admirals Ship, missing—one had put back to Portsmouth—Of lord Howes Squadron a 64 and 50 are at New York.
          
        